    Case: 1:19-cv-00145-DAP Doc #: 455 Filed: 11/12/19 1 of 2. PageID #: 11383




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC,         )               Case No. 1:19-cv-145
                                       )
      Plaintiff,                       )               JUDGE DAN AARON POLSTER
                                       )
      v.                               )               MAGISTRATE JUDGE
                                       )               THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC, et al. )
                                       )
      Defendants.                      )               ORDER
                                       )


       On or before 4:00 p.m. on November 20, 2019, Receiver Mark Dottore (“the receiver”)

must file a response to the motion of Studio Enterprise Manager, LLC, (“Studio”) for the entry of

an order permitting South University (“South”) and the Arts Institutes to assume certain

employee benefit obligations which arose between January 1, 2019 through April 30, 2019 and

other requested direction. ECF Doc. 449.

       Unless the court is advised that Studio, the receiver and any other interested parties have

resolved all issues raised in said motion, the court will conduct a hearing/status conference

concerning Studio’s motion on December 3, 2019 at 9:00 a.m., or immediately following the

hearing on the Motion to Authorize (ECF Doc. 446), if that hearing goes forward. Counsel and

representatives for the receiver, Studio and South must attend the December 3rd hearing/status

conference in person, which will take place in Courtroom 18B.



       IT IS SO ORDERED.
   Case: 1:19-cv-00145-DAP Doc #: 455 Filed: 11/12/19 2 of 2. PageID #: 11384




Dated: November 12, 2019            s/Dan Aaron Polster
                                    United States District Judge


                                    Thomas M. Parker
                                    United States Magistrate Judge




                                       2
